[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                           U.S. COURT OF APPEALS
                                No. 04-16125                 ELEVENTH CIRCUIT
                                                                 APRIL 26, 2005
                            Non-Argument Calendar
                                                              THOMAS K. KAHN
                          ________________________
                                                                    CLERK

                      D.C. Docket No. 03-00526-CV-G-W

BOB H. BELLE,

                                                         Plaintiff-Appellant,

      versus

JO ANN B. BARNHART,
Commissioner of Social Security Administration,

                                                         Defendant-Appellee.

                         __________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________
                               (April 26, 2005)

Before TJOFLAT, DUBINA and KRAVITCH, Circuit Judges.

PER CURIAM:

      Bob H. Belle, a fifty-two year old male with a tenth grade education, filed

an application for disability and Supplemental Security Income (“SSI”) benefits
alleging that he was disabled due to Type II diabetes and hypertension. His claims

were denied initially and upon reconsideration. Belle requested a hearing before

an Administrative Law Judge (“ALJ”).

      At the hearing, Belle testified that he had been employed as a truck driver

until he was forced to leave his job because he failed a Department of

Transportation physical examination. He stated that he experienced fainting spells

and black outs due to his diabetes, which he treated with insulin. He further stated

that he often experienced swelling of his hands and feet, which made it difficult to

walk, that his blood sugar levels varied despite the insulin, and that he had dizzy

spells and blurred vision. Belle testified, however, that he was able to watch

television, read, mow the lawn, and exercise.

      A vocational expert (“VE”) opined that a person with Belle’s limitations

could not return to his past relevant work, but that there were other jobs available,

such as cafeteria attendant, garment sorter, and small products assembly, although

there were no jobs available if the claimant’s self-described limitations were

credible.

      Dr. Colie Crutcher, who examined Belle in 2000, diagnosed him with

poorly controlled Type II diabetes, hypertension, and fatigue, but noted that Belle

was generally in good health, with normal lungs, heart, neurological functions and

                                          2
vision, that Belle was responding well to insulin, and that the only other

medication Belle used was Advil. Crutcher encouraged dietary management of the

diabetes and exercise.

      Dr. Gary Walton, who also treated Belle, noted that Belle took Humulin for

his diabetes, but that the disease was poorly controlled.

      Dr. Bobby Hill completed a consultative examination in 2001, finding that

Belle had normal gait without assistance, could walk heels and toes, could squat

and stand, and had no other abnormalities. Hill noted that Belle’s diabetes was not

well controlled, but he concluded that the impairments “imposed questionable

limitations” on Belle’s ability to sit, stand, and walk. Hill confirmed that Belle

could not return to his past relevant work, but opined that Belle could stand or

walk for four hours at a time, for no more than six hours a day, with no limitations

on sitting, could lift or carry five to ten pounds constantly, and ten to fifteen

pounds frequently. Hill further found no limitations on pushing or pulling, but

some limits on climbing and balancing, with additional limitations in temperature,

environment, and driving.

      The ALJ concluded that Belle was not disabled because, although he had

severe impairments due to his diabetes and hypertension, these impairments did

not meet or exceed a listing. In reaching this conclusion, the ALJ noted that Belle

                                           3
did not require medication to treat his hypertension, and that the medical evidence

showed that Belle had normal gait, no joint motion restrictions, and no

neurological deficits. The medical records confirmed that Belle’s diabetes was

uncontrolled, although his condition improved with medication, and he had not

required hospitalization since 1999. The ALJ further noted that Belle had

financial limitations to obtaining treatment. However, the ALJ specifically

discredited Bell’s subjective complaints as inconsistent with the medical records

and not supported by objective medical evidence. As the ALJ explained, “[t]he

record does not contain objective signs and findings that could reasonably be

expected to produce the degree and intensity of limitations alleged. There are no

diagnostic studies to show abnormalities that could be expected to produce such

severe symptoms.” Based on the VE’s testimony, the ALJ concluded that there

were other jobs available, which required a finding that Belle was not disabled.

      After the appeals council denied review, Belle filed a complaint in the

district court, which affirmed the Commissioner’s denial of benefits.

      On appeal, Belle argues that the district court erred because the ALJ

improperly applied the pain standard. He contends that there is medical evidence

in his case to show that he has an underlying medical condition, and that medical




                                         4
treatises explain that diabetes and hypertension can be expected to produce pain

and motor weakness, dizziness and fatigue.

      We review the Commissioner’s decision to determine whether it is

supported by substantial evidence and whether the correct legal standards were

applied. Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002); Lewis v.

Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997). Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion. Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987) (stating that

substantial evidence is “‘more than a mere scintilla, but less than a

preponderance’”).

      In order to establish a disability based on testimony of pain and other

symptoms, the claimant must satisfy two parts of a three-part test showing:

“(1) evidence of an underlying medical condition; and (2) either (a) objective

medical evidence confirming the severity of the alleged pain; or (b) that the

objectively determined medical condition can reasonably be expected to give rise

to the claimed pain.” Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991).

      Here, the ALJ found that the medical records did not confirm Belle’s

allegations regarding the severity of his pain, and that finding is supported by

substantial evidence. First, the ALJ properly concluded that there was evidence of

                                          5
an underlying medical condition. The records reflect that Belle suffered from

Type II diabetes, which was poorly controlled, but which did improve with

medication.1

         Second, the ALJ properly determined that there was no objective medical

evidence confirming the severity of the alleged pain or that the objectively

determined medical condition can reasonably be expected to give rise to the

claimed pain. The medical records demonstrated that all of Belle’s other functions

were normal, and that Belle’s diabetes improved with insulin treatment.

Moreover, Belle was generally in good health, with normal lungs, heart,

neurological functions, and vision, and the only other medication Belle used was

Advil.

         Based on this medical evidence, the ALJ’s credibility determination was

supported by substantial evidence. Accordingly, we AFFIRM the district court.




         1
            The record further demonstrated, however, that Belle’s financial status sometimes made
it difficult to obtain medication. As this court has held, if one’s disability could be cured by certain
treatment, yet treatment is not financially available, then a condition which is disabling in fact
continues to be disabling in law. Dawkins v. Bowen, 848 F.2d 1211, 1213 (11th Cir. 1988).

                                                   6